Exhibit 12.1 Donnelley Financial Solutions, Inc. and Subsidiaries COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in millions, except ratios) Years ended December31, Earnings available for fixed charges: Earnings from continuing operations before income taxes $ Less: Equity (loss) income of minority-owned companies included in earnings from continuing operations before income taxes — ) — ) Add: Fixed charges before capitalized interest Add: Amortization of capitalized interest — Total earnings available for fixed charges $ Fixed charges: Interest expense $ Interest portion of rental expense Total fixed charges before capitalized interest Capitalized interest — Total fixed charges $ Ratio of earnings to fixed charges
